DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Roberto Capriotti on January 11, 2022.  The application has been amended as follows:
In claim 1, lines 4-5, “an ultrasonic blade” has been replaced with -the ultrasonic blade-.
In claim 20, line 8 (including lined-out portions), “the ultrasonic blade” has been replaced with -an ultrasonic blade-.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a method of determining instability of an ultrasonic blade, the method comprising: monitoring a phase angle φ between a drive voltage Vg(t) signal and a drive current Ig(t) signal applied to an ultrasonic transducer, wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide; inferring an ultrasonic blade temperature based on the phase angle φ between the drive voltage Vg(t) signal and the drive current Ig(t) signal applied to the ultrasonic transducer; comparing the inferred temperature of the ultrasonic blade to an ultrasonic blade instability trigger point 
The most pertinent prior art references of record are U.S. 2013/0289591 and U.S. 2013/0331874, which both disclose a procedure/system comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed steps of ‘inferring an ultrasonic blade temperature based on a phase angle between a drive voltage and current’ and ‘comparing the inferred temperature to an ultrasonic blade instability trigger point threshold’.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
It should be noted that upon further consideration, any remaining Double Patenting rejections have been withdrawn due to their provisional nature.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794